         Case 1:18-cv-01674-RBW Document 33 Filed 10/30/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 _____________________________________
                                                     )
 GULF RESTORATION NETWORK, et al.,                   )
                                                     )
                  Plaintiffs,                        )
                                                     )     No. 1:18-cv-01674-RBW
                  v.                                 )
                                                     )
 RYAN ZINKE, et al.,                                 )
                                                     )
              Defendants.                            )
 _____________________________________

               NOTICE OF NO POSITION ON MOTIONS TO INTERVENE

       Defendants, Ryan Zinke, in his official capacity as Secretary of the U.S. Department of

the Interior; Joseph R. Balash, in his official capacity as the Assistant Secretary for Land and

Minerals Management; the U.S. Department of Interior; and the Bureau of Ocean Energy

Management, hereby give notice that they take no position on the motions to intervene filed by

American Petroleum Institute, ECF No. 23, and Chevron U.S.A., Inc., ECF No. 28.

       Respectfully submitted on this 30th day of October, 2018.

                                      JEFFREY H. WOOD
                                      Acting Assistant Attorney General
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice

                                      /s/ Thomas W. Ports, Jr.
                                      Thomas W. Ports, Jr. (DC Bar 1018184)
                                      Trial Attorney
                                      U.S. Department of Justice
                                      P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      (202) 514-0492 (office)
                                      (202) 305-0506 (fax)
                                      thomas.ports.jr@usdoj.gov

                                      Attorneys for Defendants
                                                 1
         Case 1:18-cv-01674-RBW Document 33 Filed 10/30/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that on October 30, 2018, I filed the foregoing Motion using the Court’s ECF

system, which will provide service to all counsel of record.

                                                     /s/ Thomas W. Ports, Jr.
                                                     Thomas W. Ports, Jr. (DC Bar 1018184)
                                                     Attorney for Federal Defendants




                                                2
